Title: To Alexander Hamilton from Philip Schuyler, 25 March 1792
From: Schuyler, Philip
To: Hamilton, Alexander



My Dear Sir
New York March 25th 1792

Mr. Philip Livingston, afforded me the perusal of a letter from you, to him. The closing paragraph give me so much uneasiness, that I requested Mr Low to meet Mr Livingston & me, at my room on friday evening, where Mr Low detailed the state of the funds of the Manufactoring society, the result of which was that ten thousand dollars thereof were under such arrangements of Mr Duer, that they would be probably lost, that fifty thousand were in the hands of one of the Company for the purpose of importing Cloaths from Europe, that 20000 Dollars would be properly Accounted for by Mr Walker, and that the residue was on loan to Mr McComb, who besides his bond, was to deposit or had deposited, a sufficiency of deffered debt as a collateral security. Mr Low promised me to write you on the Subject, but least he should forget, or that his letter may miscarry, I deemed It best to give the above detail. If my recollection serves, I think he mentioned, that Mr Duer had drawn in favor of Mr Ingram of Philadelphia, for the ten thousand, and that Duer said they were not Appropriated. Would It not be proper to converse with Mr Ingram, and If the money is still in his hands, and not appropriated by Mr Duer, I conceive that the latter Gentlemen would on your Application draw in favor of Mr Walker on Mr Ingram.
Early on friday Morning I was sent for to Mr.   in the broad way. I went, he informed me that he was involved in Mr Duers misfortunes, that he had sent for me to afford my advice. It would be needless particularly to state what passed, If Your opinion had not been quoted, and If I had not subsequently been informed that he intends, If he has not already, to apply to you for advice. “I have”, says he “indorsed, Duers notes, they are now daily payable, and If I discharge them, or must Discharge them, It will absorb my whole estate.”—to which Amount have you indorsed, “One hundred and Sixty thousand pounds,”—without any Security, “No I have some but not Adequate to cover my endorsements. For Gods sake, My Dear Sir try If you cannot prevail on Mr Duer to secure me, he has bills on England I will take them.” It is delicate for me to interfere, why not apply in person. “He thinks I am secured and storms when I speak to him.” I cannot ask of Mr Duer any thing that would be improper. I will go to him, and converse with him about his affairs, and try to learn what propositions he intends to make to Morrow. I have several days ago called on him, he took It kind. If I am permitted to communicate any thing that passes between him and me, I will advise you thereof, that you may take your Measures. Mr Duer had taken Shelter at Baron Steubens. I went, saw him, found him exceedingly distressed and agitated, Not prepared to come forward with any specific proposition to his Creditors, Complained that some who had pretended friendship had deserted him, that they pressed him for partial security, that he had afforded It in two instances, the effects of which he already felt. After this It was unnecessary to say any thing on the Subject of the person who had requested me to see him, If even I had conceived it proper, which I did not. He Duer told me he expected a letter from you, that he would wish to see me after he should have received it, assured me that he would be able to convince the candid, that he had not acted dishonestly by any, however his fortune might be lost. I returned to the other person—mentioned generally what had passed. Observed that I did not believe Mr Duer would be able to pay. “What then is to be done” was the question put to me. I answered prepare a statement of all the indorsements by you, exhibit an Account of all the debt, Bank Stock &c that has been transferred to you to cover your indorsements, and If as you assert, you are merely an indorser out of friendship to Mr. Duer, the holders of the indorsed notes may consider you as an Unfortunate Creditor of Mr Duer and they may possibly be contented with the property that has been transferred, or assigned to you. “But If I do that, they will still fall on my Estate.” So they may in any event, but unless you make such a statement, and Account for every farthing that has been covered and how, you will add a sacrifice of reputation, to that of property, and you will sour minds instead of conciliating them. A near relation of his was present, accorded with me in opinion. But I found great reluctance in the debtor to such an exhibit, he would “rather go to Goal than give up his estate.” “Many of the notes,” says he, “have been due some days, and yet are not protested, and I am informed that Colo. Hamilton has given an opinion that the indorser in such case is not liable.” I question it, but If it is so, that would be an improper action for the forbearance of the holders. “By God I will not give up my estate. I cannot give it up. It is not mine, I have conveyed it.

I walked out, and have not seen him since. I forgot to mention that the person to whom I have attended, informed me that Mr Duer had conveyed to him about eighty thousand acres of land in this state, a large tract or tracts in Vermont, that the lands and Stocks are he estimated at about Sixty thousand pounds, but Observed that Mr Duer owed him much money by notes of hand.
I do not like the complexion of this business, either as It regards the conduct of Mr Duer, or the other person. And permit me to add that I believe It will be most prudent, If Your opinion should be required, either as a Gentleman of the law, or otherwise, to wave It.
Just before I finished the last sentence Mr. Cochran came in, informed me that he was well informed, that a number of persons who hold notes indorsed as abovementioned, were determined to discover what stock had been transferred by Duer to the person in question, and that If he (Cochran) did not suffer an inspection of the books, they would Obtain It by force, and beged my advice. I gave It as follows. That he should request a written order from the person to him to permit the holders of the notes or some particular one or more of them to inspect the Account of that person, that If he refused to give this order, he should state his information in writing to the Attorney of the United States for the district, intreating his advice, what course to pursue in case any force should be attempted. That as he supposed the holders would come in a body to his office, during office hours, that he ought to refuse complying with their request to see the Accounts of the person. That If they seized the books by force, he should inform them that having done his duty, in the refusal, and not able to oppose the force, he had only to intreat them not to take the books out of the office, and not to inspect any other than the Account in question. Immediately after Cochran left me I was informed by several Gentlemen, that the Animosity against Duer is transferring to the other person, and to a neighbour of his, who are both believed to have coluded with him, to very unjustifiable purposes. Heaven only knows what will be the ultimate result of all this confusion; suspicion increases and every man seems afraid of his neighbour.
You may have seen a publication in Childs daily Gazette of the 21st Instant, that I was appointed one Amongst others to produce a memorial to Congress on the claims of the late Army. I was not at the Meeting was not advised with, have never declared my sentiments on the Subject. Gen: Clinton was not there and I find that Coll. Cortlandt named me as a proper person. I have tasked him for taking the liberty, without giving my sense on the Subject.
Adieu I am Dr Sir   Most Affectionately Yours &c &c
Ph: Schuyler
I wish Mr King was here. I have urged him to come, persuaded that he would do much good, and prevent evils which a set of unprincipled villains contemplate. I hope you will think It proper to second my request to King.
Hone Alexander Hamilton Esq.
